FILED
                             NOT FOR PUBLICATION                             JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ICHSAN GUNADI,                                   No. 08-71338

               Petitioner,                       Agency No. A098-263-738

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ichsan Gunadi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Zetino v. Holder, 622 F.3d

1007, 1012 (9th Cir. 2010), and we deny the petition for review.

         Contrary to Gunadi’s contention, the record does not compel the conclusion

that Guandi filed his asylum application within a reasonable period of time after

any extraordinary circumstances. See 8 C.F.R. § 1208.4(a)(5). Accordingly, his

asylum claim fails.

         Gunadi does not argue he suffered past persecution, but he contends he will

be persecuted in the future due to his dispute with a former friend. Substantial

evidence supports the agency’s determination that Gunadi failed to establish a clear

probability of future persecution. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.

1996) (en banc) (explaining persecution is an “extreme concept” involving the

infliction of harm). Accordingly, his withholding of removal claim fails.

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Gunadi failed to show that it is more likely than not that he will be tortured

if returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                            2                                   08-71338